           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION
ERIC GARCIA,
FDOC Inmate No. R65068,
     Plaintiff,

vs.                                     Case No.: 3:19cv2952/MCR/EMT

CORIZON, et al.,
     Defendants.
__________________________/
                                   ORDER
      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated January 22, 2020 (ECF No. 9). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation and any timely filed

objections, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Chief Magistrate Judge’s Report and Recommendation is adopted

            and incorporated by reference in this order.
                                                                       Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff=s failure to

              comply with an order of the court.

       DONE AND ORDERED this 24th day of February 2020.



                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE




Case No. 3:19cv2952/MCR/EMT
